Citation Nr: 1714892	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the residuals of an injury of the left knee, in excess of 10 percent prior to September 3, 2013 and for status post total left knee replacement, rated 30 percent from November 1, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to September 1979, with additional National Guard service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed the denial of service connection for low back and right knee disabilities as well as the ratings assigned for his left knee disability, GERD and hearing loss.  

In July 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2014, the issues were remanded for further development of the evidence.  Following remand, in a March 2015 rating decision, the RO awarded service connection for low back and right knee disabilities.  The Veteran did not appeal the ratings or effective dates assigned and these matters are no longer before the Board.  The March 2015 rating decision also awarded a 100 percent rating for status post total left knee replacement from September 3, 2013 until October 31, 2014, and 30 percent thereafter; and a 10 percent rating for GERD from March 3, 2015.  The Veteran continued to express dissatisfaction with these ratings, and as they were less than the maximum under the applicable criteria, they remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  (The 100 percent rating of the Veteran's left knee replacement residuals from September 3, 2013, until October 31, 2014, does not remain on appeal, as the maximum benefit available has been assigned during this period.)  

A December 2015 decision of the Board concluded that the criteria for an increased rating in excess of 10 percent for residuals of an injury of the left knee were not met prior to September 3, 2013.  That decision also granted a separate 10 percent rating for degenerative arthritis of the left knee prior to September 3, 2013; continued a noncompensable evaluation for GERD prior to July 11, 2012, but granted a 10 percent rating from that date; and denied a compensable rating for bilateral hearing loss.  The issue of a rating in excess of 30 percent from November 1, 2014, for a total replacement of the left knee was remanded to insure due process.  

The Veteran appealed the denial of an increased rating in excess of 10 percent for residuals of an injury of the left knee prior to September 3, 2013, to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, a Joint Motion for Remand (JMR) returned this issue alone to the Board.  The parties agreed that the denial of this issue must be remanded so that the Board could provide additional reasons and bases regarding whether separate 10 percent evaluations should be awarded under the provisions of Diagnostic Codes 5258 and 5259.  The Court granted the JMR and the case has been returned to the Board along with the matter regarding a rating in excess of 30 percent for residuals of a total left knee replacement.


FINDINGS OF FACT

1.  Prior to September 3, 2013, the Veteran's left knee disability was manifested by pain, crepitus, and tenderness that are productive of no more than slight impairment; locking, pain, effusion into the joint, or symptomatic removal of the meniscus were not demonstrated.  

2.  As of November 1, 2014, the Veteran is status post total left knee replacement, without evidence of severely painful motion or severe weakness; extension limited to 30 degrees or nonunion of the tibia and fibula with loose motion, requiring a brace, have not been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for residuals of a left knee injury were not met prior to September 3, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5257 (2016).  

2.  The criteria for an increased rating in excess of 30 percent for residuals of a total knee replacement of the left knee have not been met from November 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Code 5055 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by documents dated in April 2012 and March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  


Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Knee Disorder Prior to September 3, 2013

Service connection for residuals of a left knee injury was awarded in an August 2005 rating decision.  A 10 percent evaluation was assigned at that time under the provisions of Code 5257.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in February 2010.  At that time, the Veteran described having pain medially and laterally.  He stated that he had aching at rest, at a level of 1-2/10, increasing to 7/10 when he uses his leg.  The pain was in the patellofemoral area.  He stated that it did not give out.  He did not have locking.  He did not wear a brace or use a cane or other walking devices.  He had had an arthroscopy in July 2007, where a chondroplasty of the patellofemoral to medial condylar areas was done, with a deep grade 2 degeneration noted in the patellofemoral area and grade 3 on the medial femoral condyle.  A magnetic resonance study of the left knee showed a questionable torn medial meniscus.  Examination showed no atrophy about the lower extremities.  The Veteran had an Osgood-Schlatter deformity of both knees that was asymptomatic.  The knees were visibly swollen, but not symptomatic in any way.  Knees were stable, with negative McMurray's and Lachman's signs.  There was no heat, effusion, or tenderness.  There was patellofemoral crepitation.  Range of motion was from 0 degrees extension to 125 degrees flexion, without complaints of pain.  The diagnosis was chondromalacia patellae.  Regarding functional impairment, the Veteran had difficulty climbing, squatting and kneeling based on his patellofemoral disease issues.  Subjective complaints were noted above.  There were no assistive devices.  His daily activities were limited as noted above.  Active range of motion was noted.  He did not have pain on motion, there was no change with repetitive testing, but the Veteran did describe flare-ups if he overdid things.  He had no instability.  

A private treatment examination report, dated in August 2010, shows that the Veteran walked with a waddling antalgic type gait.  On examination, he had a genu varum appearance to his knees.  He had tenderness medially along the medial joint line of both knees, more so on the left.  He had crepitus and a trace effusion of the knee.  Range of motion of the left knee was from 0 degrees extension to 100 degrees flexion.  He reported pain the further the knees were flexed.  He did not have any ligamentous laxity to varus or valgus stresses and had negative Lachman and negative anterior and posterior drawer signs.  X-ray studies showed degenerative changes in the knees and medial joint space narrowing.  The assessment was degenerative joint disease of the left knee.  The examiner stated that the Veteran would ultimately need to have a replacement.  The Veteran was injected with Triamcinolone and Lidocaine.  

VA outpatient treatment records show that in February 2011 the Veteran was evaluated for bilateral knee pain.  Examination of the left knee showed no swelling, redness, or effusion.  The tibial tubercle was a little more prominent on the left knee.  All ligaments were intact and essentially nontender to stress.  The Veteran was tender on the left knee posteriorly and he was tender in the medial joint line as well as the pes anserinus area, but not markedly so.  Range of motion was from 0 degrees extension to 130 degrees flexion.  Left knee manipulation of the patella on the groove cased moderate pain.  X-ray studies showed narrowing of the medial line, but not markedly so.  An MRI of the left knee demonstrated mild edema in the tibial tubercle at the patella tendon at its attachment, cartilage defects in the medial femoral condylar weightbearing cartilage, and a large Baker's cyst.  The diagnosis was degenerative changes in the cartilage of the left knee.  

Private treatment records show that the Veteran underwent a left knee arthroscopy with medial and lateral meniscectomy on June 28, 2013.  At that time, he was seen for complaints of significant pain in the left knee and proceeded with the left knee arthroscopy.  On follow-up evaluation in July 2013, it was noted that the Veteran could walk up stairs with difficulty and could walk 100 feet with a cane.  The incision was healing well and his pain was noted to be improving.  In August 2013, he stated that the June 2013 procedure had helped very little and he wanted to discuss a total knee replacement.  On examination, active range of motion of the left knee was from 5 degrees extension to 100 degrees flexion.  There was pain at initiation of movement and at extreme limits of range.  Medial and lateral rotation were normal.  Passive range of motion was normal, without pain.  There was no laxity, subluxation or ligamentous instability.  Anterior drawer sign, posterior drawer sign, pivot shift testing, Lachman test, and reverse Lachman testing were negative.  McMurray's test was negative as was Apley's compression test, bounce home test, and Steinman's displacement test.  Strength was 5/5 in flexion and extension.  There was no hamstring or quadriceps weakness.  The diagnosis was osteoarthritis of the left knee.  A total left knee replacement was planned.  The surgery was performed on September 3, 2013.  

As noted, in the Board's December 2015 decision, the Veteran was awarded a separate 10 percent rating for the degenerative joint disease of his left knee.  This disease is rated on limitation of motion in accordance with Code 5003 and is considered to be a separate disability from the other knee 10 percent disability rating that had been awarded under the provisions of Code 5257.  In the JMR, the parties agreed that the Board had not provided sufficient reasons and bases regarding why additional ratings should not be awarded under Codes 5258 or 5259 for meniscal disability.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

As provided above, ratings under Code 5257 are made on the basis of other impairment including recurrent subluxation or lateral instability.  Ratings under Code 5258 are made on the basis of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  Significantly, while the opinions of the VA General Counsel provide that separate evaluations may be assigned for limitation of flexion and extension in addition to other impairment under Codes 5257, 5260, and 5261, there have been no similar opinions rendered regarding Codes 5258 and 5259.  Moreover, the medical evidence of record prior to September 2013 does not include demonstrations of locking, pain, effusion, or other symptoms of the joint that has not been accounted for as "other" impairment already awarded under Code 5257 or rated as osteoarthritis of the left knee, evaluated as 10 percent disabling prior to September 3, 2013.  August 2013 follow-up examination disclosed no muscle weakness.  His limitation of motion and pain on motion are accounted for by the separate 10 percent rating under Code 5003.  While the Veteran did undergo a meniscectomy in June 2013, there is no diagnosis of a dislocation of the semilunar cartilage whereby a rating under Code 5258 would be appropriate.  For these reasons, the Board finds that separate evaluations under either Code 5258 or 5259 are not warranted.  Such ratings would constitute pyramiding.  38 C.F.R. § 4.14.  

Status Post Total Left Knee Replacement from November 1, 2014

Replacement of either knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30 (2016).  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71, Code 5055.  

The Veteran underwent total left knee replacement on September 3, 2013.  An examination was conducted by VA in January 2015.  At that time, the diagnoses were left knee meniscal tear and degenerative arthritis of the left knee.  The examiner stated that the Veteran now had a total knee arthrotomy on the left.  He reported having had no flare-ups of the knee or lower leg.  He did report functional impairment with pain in the left knee.  Range of motion of the left knee was from 0 degrees extension to 95 degrees flexion.  This abnormal range of motion did not contribute to functional loss.  There was evidence of pain on weight bearing and objective evidence of localized tenderness or pain on palpation of the joint.  The Veteran was able to perform repetitive use testing without additional functional loss, but pain contributed to functional loss.  The examination was not conducted during a flare-up and the Veteran did not report any flares per se.  The Veteran could walk less than one block and stand for 10 minutes.  There was normal muscle strength and no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or effusion.  Joint stability testing was not indicated.  The Veteran had had a meniscal tear in 2004 and a total knee replacement surgery in 2013, with residuals of intermediate degree of residual weakness, pain or limitation of motion.  He did have surgical scars, but these were not shown to be painful or unstable, have a total area of more than 39 square cm, or be unstable.  He did use a cane on a regular basis for ambulation.  The examiner stated that the Veteran would not be equally well served by an amputation with prosthesis.  The Veteran's left knee disorder was not shown to impact his ability to perform any type of occupational task.  

The Veteran has been awarded the minimal 30 percent rating for residuals of a total knee replacement.  For an increased rating, severely painful motion or severe weakness; extension limited to 30 degrees; or nonunion of the tibia and fibula with loose motion, requiring a brace would have to be demonstrated.  The VA examination did not demonstrate any of these symptoms, with range of motion being from 0 degrees extension to 95 degrees flexion; no indication of severely painful motion or severe weakness; or nonunion of the tibia and fibula with loose motion that requires a brace.  Given these findings, there is no basis for a rating in excess of the minimum 30 percent rating.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for residuals of a left knee injury with replacement, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee impairment were shown to be productive of no more than slight impairment prior to September 3, 2013 and there are no findings that demonstrate eligibility for a separate rating based on dislocation or removal of the semilunar cartilage.  He was also rated separately on the basis of arthritis, which directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee motion and also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight left knee impairment caused by instability that was noted on the examination reports is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognized functional impairment distinct from the service-connected arthritis with limitation of motion.  Symptoms warranting a rating in excess of the minimum rating for status post total left knee replacement have not been demonstrated in the record.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected right knee, low back, tinnitus, hearing loss, and GERD many of which were addressed by the Board in the December 2015 decision and not included in the JMR that gave rise to this decision.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating for the residuals of an injury of the left knee, in excess of 10 percent prior to September 3, 2013, and for status post total left knee replacement, rated 30 percent from November 1, 2014, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


